UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 08-4138

                           J.S., a minor, through her parents;
                         TERRY SNYDER; STEVEN SNYDER,
                                                           Appellants

                                             v.

                        BLUE MOUNTAIN SCHOOL DISTRICT;
                      JOYCE ROMBERGER; JAMES McGONIGLE

                          (MDPA Civil Action No. 07-cv-00585)

PRESENT:         SCIRICA, Chief Judge, SLOVITER, McKEE, RENDELL, BARRY,
                 AMBRO, FUENTES, SMITH, FISHER, CHAGARES, JORDAN,
                 HARDIMAN and GREENAWAY, Circuit Judges

                                         ORDER

       Upon consideration of the petition for rehearing filed by appellants and the answer
filed by appellees, it is hereby O R D E R E D that the petition for rehearing en banc is
granted. It is
       FURTHER ORDERED that the opinion and judgment filed February 4, 2010, are
hereby vacated.
       The matter will be argued before the en banc court on Thursday, June 3, 2010, at
10:00 a.m.


                                                  By the Court,


                                                  /s/ Anthony J. Scirica
                                                  Chief Judge
Date: April 9, 2010
tmk/cc: Mary E. Kohart, Esq.
        Aliceson K. Littman, Esq.
        Mary Catherine Roper, Esq.
        Tara S. Sarosiek, Esq.
        Witold J. Walczak, Esq.
        Jonathan P. Riba, Esq.
        Robert D. Richards, Esq.
        Marsha L. Levick, Esq.
        Lourdes M. Rosado, Esq.